FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                FOR THE TENTH CIRCUIT                   April 18, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
In re: KAREN MARIE KLINE,
a/k/a K.M. Kline,

               Debtor.
                                                          No. 12-2111
-------------------------------------------           (BAP No. 11-088-NM)
                                                            (BAP)
KAREN MARIE KLINE,
a/k/a K.M. Kline,

               Plaintiff-Appellant,

v.

DEUTSCHE BANK NATIONAL
TRUST COMPANY; RICHARD M.
LEVERICK,

               Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, HOLLOWAY, Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Karen Marie Kline filed this adversary proceeding in the United States

Bankruptcy Court for the District of New Mexico, seeking damages from the

defendants under 11 U.S.C. § 362(k) based on their alleged willful violation of the

automatic stay. The bankruptcy court granted summary judgment in favor of the

defendants. The Tenth Circuit Bankruptcy Appellate Panel (BAP) affirmed. Kline v.

Deutsche Bank Nat’l Trust Co. (In re Kline), 472 B.R. 98 (B.A.P. 10th Cir. 2012).

Ms. Kline now appeals the BAP’s decision to this court, and we affirm.

      The bankruptcy court concluded that while the defendants had committed a

technical violation of the automatic stay by serving Ms. Kline with an amended

complaint for foreclosure after she filed her Chapter 13 bankruptcy case, their failure

to re-serve Ms. Kline or to halt the foreclosure proceedings on her condominium

following the lifting of the automatic stay did not constitute a “willful” violation of

the automatic stay within the meaning of § 362(k). It further noted that the

Rooker-Feldman doctrine barred Ms. Kline’s attacks on the state-court foreclosure

judgment obtained by the defendants.1 The BAP agreed with each of these rulings

and affirmed accordingly.

      “When reviewing a decision of the BAP, this Court reviews only the

Bankruptcy Court’s decision, treating the BAP as a subordinate appellate tribunal

whose rulings may be persuasive, but are entitled to no deference.” Cohen v.


1
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Cir. v. Feldman,
460 U.S. 462 (1983).


                                          -2-
Borgman (In re Borgman), 698 F.3d 1255, 1259 (10th Cir. 2012). “The Bankruptcy

Court’s decisions on matters of law are reviewed de novo” and its findings of fact are

reviewed for clear error. Id. at 1259 & n.5. “We review the application of the

Rooker-Feldman doctrine de novo.” Miller v. Deutsche Bank Nat’l Trust Co. (In re

Miller), 666 F.3d 1255, 1260 (10th Cir. 2012).

      Ms. Kline argues that the bankruptcy court’s decision is in conflict with Tenth

Circuit authority holding that actions taken in violation of the automatic stay are void

and without effect. We disagree. Having carefully reviewed the bankruptcy court’s

decision and the BAP’s affirmance, the briefs, the record,2 and the applicable law, we

affirm the challenged decision for substantially the reasons stated in the BAP’s

opinion issued June 1, 2012, and the bankruptcy court’s memorandum opinion of

September 2, 2011. We grant Ms. Kline’s motion to proceed in forma pauperis.


                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Chief Judge




2
      We previously supplemented the record on appeal to include Ms. Kline’s
appendix and amended appendix filed with the BAP.


                                          -3-